By the Court.
This ease was admitted into this court in the belief that the question presented was one of law dealing vitally with the subject of unfair trade, which has received most important consideration in modem days, not only in the field of commerce but in the forum of the courts. When the cause was submitted on its merits and the record was more fully examined, it became clearly apparent that the judgment below turned entirely upon the evidence in the case.
Under the evidence, as found by the courts below, there is clearly no intentional deception, and there is nothing in the names themselves that would be reasonably calculated to confuse or deceive the public.
We will not weigh the evidence, and are therefore compelled to adopt the finding in that behalf by the court below.
By reason thereof the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Marshall, 0. J., Wanamaker, Jones, Day and Allen, JJ., concur.